Citation Nr: 0002665	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent from 
February 9, 1993 to April 30, 1996, and on and after August 
1, 1996, for chronic synovitis, arthritis, osteochondritis 
dissecans postoperative, avascular necrosis, medial meniscus 
tear of the right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


INTRODUCTION

The veteran served on active duty from August 1987 to March 
1988.

The current appeal arose from a May 1993 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  



The RO denied entitlement to an evaluation in excess of 10 
percent for chronic synovitis of the right knee secondary to 
bony residuals of osteochondritis dissecans, status post 
removal of loose joint body.

In August 1994 the RO affirmed the determination previously 
entered, and denied entitlement to service connection for hip 
and back disabilities.

In July 1996 the RO granted a temporary total evaluation 
based on convalescence for hospital treatment of the service-
connected disability of the right knee effective from May 1 
to May 31, 1996, with reinstatement of the previous 10 
percent evaluation effective June 1, 1996.

In August 1996 the RO granted entitlement to an increased 
evaluation of 20 percent for disability of the right knee 
effective June 1, 1996.

In September 1996 the RO granted extension of the temporary 
total evaluation based on convalescence through June 30, 
1996.

In November 1996 the RO affirmed the previous denials of 
entitlement to service connection for hip and back disorders, 
and extension of the temporary total evaluation based on 
convalescence beyond June 30, 1996.

In April 1997 the RO granted extension of the temporary total 
evaluation based on convalescence through July 31, 1996.

In July 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions referable to the prepared and certified issue of 
entitlement to an increased evaluation for disability of the 
right knee.





In February 1998 the RO affirmed the denial of entitlement to 
service connection for a right hip disorder, granted 
entitlement to service connection for chronic low back pain 
as secondary to the service-connected disability of the right 
knee with assignment of a 10 percent evaluation, and granted 
entitlement to an increased evaluation of 30 percent for 
disability of the right knee effective from February 9, 1993 
through April 30, 1996, and from August 1, 1996.

In June 1998 the Board remand the case to the RO for further 
development and adjudicative actions referable to the issues 
of entitlement to service connection for a right hip 
disability, and an increased evaluation for the service-
connected disability of the right knee.

In August 1999 the RO granted entitlement to service 
connection for chronic muscular strain of the right hip as 
secondary to the service-connected disability of the right 
knee with assignment of a 10 percent evaluation, and affirmed 
the denial of entitlement to an increased evaluation for the 
service-connected disability of the right knee.


FINDINGS OF FACT

1.  From February 9, 1993 to April 30, 1996, and from August 
1, 1996 to July 20, 1999, the veteran's right knee disability 
was productive of not more than severe impairment.

2.  Since July 21, 1999, chronic synovitis, arthritis, 
osteochondritis dissecans postoperative, avascular necrosis, 
and medial meniscus tear of the right knee have been 
productive of functional loss due to flare-ups of pain, 
incoordination, atrophy, weakness, fatigue, etc.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
from February 9, 1993 to April 30, 1996, and from August 1, 
1996 to July 20, 1999, for chronic synovitis, arthritis, 
osteochondritis dissecans postoperative, avascular necrosis, 
medial meniscus tear of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (1999).

2.  The criteria for an increased evaluation of 40 percent 
from July 21, 1999, for chronic synovitis, arthritis, 
osteochondritis dissecans postoperative, avascular necrosis, 
medial meniscus tear of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran sustained injury to his right knee during basic 
training, and during advanced individual training.  He 
underwent an arthroscopy and was found to have a loose body 
in the knee and osteochondritis dissecans of the medial 
femoral condyle.

VA conducted a medical examination of the veteran in October 
1988.  He complained of chronic right knee pain since surgery 
in service.  It was reported that recently a second right 
knee surgery was done for the removal of additional bone 
fragments.  The second surgery was reported to have been more 
helpful than the first.  The right knee had occasionally 
collapsed.  

On examination were seen two well healed arthroscopic scars 
at the right knee.  The joint lines were nontender 
bilaterally.  The patella moved well with only minimal 
crepitation and pain bilaterally.  The ligaments were normal 
bilaterally.  Range of motion was from 0 degrees of extension 
to 135 degrees of flexion.  

The examination diagnosis was right knee status post removal 
of loose joint body.  The loose joint body was noted to have 
originated as an osteochondritis dissecans.  The examiner 
noted that removal of loose bodies had improved symptoms.  
Persistent symptoms were diagnosed as chronic synovitis 
secondary to the bony residuals of the osteochondritis 
dissecans.  The examiner noted that the knee would probably 
continue to do well for the near future, but early 
degenerative joint disease was a possibility five or ten 
years from the present.  No orthopedic treatment was needed 
at present.

In November 1988 the RO granted entitlement to service 
connection for chronic synovitis of the right knee secondary 
to bony residuals of osteochondritis dissecans, status post 
removal of loose joint body with assignment of a 10 percent 
evaluation.

In February 1989 a private physician advised that the veteran 
had undergone surgery on his right knee on July 18, 1988, and 
was unable to return to work until September 19, 1988.

In March 1989 the RO granted entitlement to a temporary total 
evaluation based on convalescence for hospital treatment of 
the right knee effective from July 18, 1988 through August 
31, 1988, with reinstatement of the previous 10 percent 
evaluation effective September 1, 1988.

On February 9, 1993, the veteran submitted a claim for 
increased compensation benefits for his service-connected 
disability of the right knee.

On file is a letter from Dr. MJC noting the veteran was being 
followed for increasing problems with his right knee.

VA conducted a special orthopedic examination of the veteran 
in May 1993.  He reported he had had two arthroscopic 
examinations and had been scheduled for a magnetic resonance 
imaging (MRI).  He complained of instability when walking.  

Sometimes he felt as if the fulcrum was not in the right 
place of his knee and that it sort of slips forward.  It 
bothered him first thing in the morning and at night.  He 
used liniment and slept with a knee brace.  He denied 
redness, heat, or swelling.  He had tried nonsteroidal anti-
inflammatory drugs which had not helped.  He had a couple of 
scars on the upper lateral portion of the right knee 
secondary to removal of the osteochondroma.

On examination the veteran was able to heel and toe walk, 
fully squat and rise without muscle weakness.  There was no 
swelling of the knee joint, effusion present, or deformity.  
He was tender over the anterior horn of the medial meniscus 
which was accentuated by taking the flexed knee with pressure 
over the anterior horn and extending the knee.  This would 
bring the medial meniscus in direct relation to the palpating 
finger causing pressure and discomfort.  He was not limited 
in flexion, extension, or torsion.  With extension of the 
flexed knee a reproducible click was elicited and felt to be 
in the medial meniscus.  

More recent x-rays were said to be negative for 
osteochondroma.  There was some reactive lipping and 
spurring.  The examiner recorded that at present he felt the 
veteran had an internal derangement of the right knee with a 
tear of the medial meniscus.  He noted the veteran may well 
have some other cartilaginous material in the knee that 
should not be there.

By letter dated in June 1994 Dr. MJC documented that the 
veteran continued to have problems with his right knee.  The 
caused discomfort especially after long days at work.  This 
made it difficult for him to sleep and sometimes awakened him 
from sleep.  

A May 1996 letter to the veteran from Dr. MJC notes he felt 
that the veteran's right knee problem was emergent enough to 
require arthroscopic intervention on a short term basis 
because of loose body and continued locking.

On May 1, 1996, the veteran was privately hospitalized for 
debridement, removal of loose bodies and drilling of the 
femoral condyle, right medial.  

A June 1996 report of private examination shows the veteran 
had full weight bearing without assist.  There was slight 
decrease in right stance phase.  Right knee active range of 
motion was 11 - 122 degrees.  Passive extension was to 0 
degrees.  Right quads and hamstrings were at 4+/5.  
Neurovascularly the veteran was intact.  Valgus stress 
revealed 2+/3 laxity.  Lachman's, varus stress test, and 
McMurray's tests were all negative.  There was moderate to 
marked atrophy of the right lower extremity visible.  

There was tenderness mostly along the anterior lateral joint 
line especially on the femoral condyle.  There was mild to 
minimal tenderness along the medial femoral condyle and joint 
line.  There was moderate joint line crepitus with active 
knee flexion and extension.  The clinical assessment was 
status post debridement and removal of loose bodies of the 
right knee with moderate decrease in strength and range of 
motion of the right lower extremity.

VA conducted a special orthopedic examination of the veteran 
in August 1996.  He reported that his present treatment 
involved careful activity and physical therapy.  His present 
comfort level allowed operating a car for at least two hours, 
associated with increasing right knee pain.  Walking was 
limited to about one mile by similar symptoms.  The right 
knee had some collapsing, but there was no locking.  Sleeping 
was rather poor.  The most bothersome health problem over the 
past three months was right knee pain and collapsing.  The 
right knee had had three surgeries, one in service, and two 
thereafter.


On examination there was some limping of the right lower 
extremity.  Toe and heel walking strength was satisfactory 
bilaterally.  The veteran could forward flex and reach to the 
lower tibia.  Knee motion was 0 to 105 on the right.  Pain 
with movement was moderate.  There was no increase in joint 
fluid.  Patellar pain and crepitation were mild.  The 
patellar tendon was tender on the right, at its proximal end.  
The medial joint line had a mild tenderness.  The lateral 
joint line was nontender.  

The anterior cruciate ligament had some equivocal slight 
laxity on the right.  Anterior drawer sign was 3 millimeters.  
The medial collateral ligament had some laxity.  The 
arthroscopic scars were well healed.  Right knee pain was in 
the patellar tendon, medial joint, and posterior joint area.  
The clinical assessment shows the right knee was status post 
multiple surgeries.  Continuing right knee difficulty 
involved chronic patellar tendinitis plus chronic synovitis.  
This was superimposed on some continuing ligament laxity.  
The degenerative status was per private radiology.  

VA conducted a special orthopedic examination of the veteran 
in September 1996.  The examination was primarily for the 
back and hip; however, clinical findings referable to the 
right knee were similar to those reported in August 1996.

By letter dated in March 1997, Ms. JLM provided her personal 
knowledge and observations of the veteran's right knee 
difficulties in the work environment.

In a September 1997 letter Dr. DMH advised that he had 
evaluated the veteran for his right knee problems.  He had an 
osteochondritis dissecans lesion and a medial meniscus tear 
that had been causing recurrent pain as well as locking and 
catching symptoms.  Due to failure of four arthroscopies, Dr. 
DMH was in agreement with another physician that the veteran 
would be an excellent candidate for an osteochondral 
autografting procedure as well as an assessment of his medial 
meniscus tear at that time.  A treatment record was 
associated with the above correspondence.


On file are private treatment reports dated during 1997-1998 
referable to evaluation of the veteran for right knee 
symptomatology.  An early January 1997 examination revealed a 
mild limp.  The veteran was unable to squat and recover, and 
unable to perform a standing hop on the right knee.  There 
was normal range of motion in extension and flexion.  

There was crepitus from the patellofemoral joint with flexion 
and extension, and some crepitus which seemed to come more 
from the medial than the lateral side of the joint.  At full 
extension the knee was stable in varus and valgus.  At 20 
degrees of flexion there was trace lateral instability and no 
medial instability.  Lachman's test was negative.  

In late January 1997 it was reported that he continued to 
have pain and swelling, and normal motion in the right knee.  
In May his symptoms were reported to have worsened.  He felt 
that he hyperextended his knee, and that sometimes the knee 
wanted to buckle on him.  On examination he had no effusion.  
He had some grafting with flexion and extension, and medial 
joint line tenderness.  He had negative Lachman's. He had a 
little bit of varus laxity with the knee slightly flexed.  
Positive McMurray's test caused pain.  The patella was 
otherwise normal.

In August 1997 operative pictures and reports from previous 
surgery were reviewed.  The veteran continued to have a lot 
of catching and it was the examiner's opinion that there were 
again loose bodies in the knee.  Repeat arthroscopy was 
recommended.  

Examination in September 1997 disclosed no effusion, and 
range of motion was essentially full, although there was some 
discomfort on extremes of flexion.  Lachman's, posterior 
drawer, and McMurray's were negative.  The veteran had normal 
medial and lateral restraints, and no pain with patellar 
manipulation or grind.

In a January 1998 letter Dr. RFL advised that the veteran 
continued to have problems with pain, catching, and swelling 
of the right knee.  He reported that an MRI demonstrated 
degenerative changes in the medial meniscus, but also 
demonstrated avascular necrosis of the medial femoral 
condyle, and some arthritic changes in the tibial plateau.  
He noted the veteran had been advised as to further surgical 
options, and it was the desire to schedule him for 
arthroscopy and mosaic plasty to be done in the next six to 
eight weeks.

In a June 1998 letter Dr. RFL advised that the veteran was 
being treated for moderately severe traumatic arthritis of 
the right knee secondary to an injury sustained in service.  
Currently he had avascular necrosis of the medial femoral 
condyle with moderately severe arthritis.  Examination 
demonstrated normal range of motion; however, there was 
weakness of a moderate degree in both flexion and extension 
of the knee.  The knee was frequently swollen with fluid, and 
there was a great deal of catching in the knee with movement.  
When he was on his feet for a prolonged period of time, he 
developed increasing weakness.  The usual weakness was graded 
4 in a system of 5.  When he had been on his feet for a long 
period of time, the weakness was rated 3 in a system of 0-5.  
He had easy fatigability and walked with a limp due to the 
pain in the knee.

VA conducted a special orthopedic examination of the veteran 
on July 21, 1999.  His present orthopedic treatment was said 
to involve being careful with his activities, getting some 
occasional chiropractic care, taking oral medication, and 
using a knee brace at night.  His present comfort level 
allowed operating a car for about 90 minutes, limited by 
increasing pain in the right knee.  Walking was limited to 20 
minutes by pain in the right knee.  Standing at working 
activities was okay for about two hours, but then he needed 
to rest for awhile.  Standing bothered the right knee.  

The right knee had chronic, bothersome pain and collapsing.  
There was some locking at times, and he released this by 
jiggling the knee somewhat.  Sleeping was rather poor partly 
due to right knee pain.  The veteran had some subjective 
feelings of weakness and easy fatigue in the right knee.  

The veteran had impaired coordination of the right knee.  
Flare-ups with activity bothered the right knee requiring 
that he stop the activity before the pain worsens.  Flare-ups 
of the right knee occurred with walking or standing.  They 
occurred on most days.  Resting for 20 minutes did not help 
much.  Resting overnight usually was helpful.  The best part 
of the day tended to be in the late evening, after he had 
been resting.  He had right knee stiffness in the morning.  

The veteran stated that the most bothersome health problem in 
the last three months was the pain and collapsing of the 
right knee.  On examination the veteran was found to be 
overweight.  His muscle condition was average.  There was 
some limping with the right knee.  His shoes showed normal 
wear, and the wear was about equal bilaterally.  He was able 
to rise on the toes and heels.  He could flex forward and 
reach the lower tibia.  The legs were equal in length.

Right knee extension was to 0 degrees and flexion was to 100 
degrees.  There was no increase in joint fluid in either 
knee.  Patellar pain and crepitation were moderate on the 
right.  Pain and crepitation had worsened since 1996.  Medial 
and lateral joint lines had a mild tenderness.  The ligaments 
were normal.  The anterior cruciate ligament was normal.  The 
medial collateral ligament had a very mild laxity.  
Quadriceps muscle demonstrated a mild disuse atrophy.  The 
patellar tendon continued to be tender at its proximal end.  
Arthroscopic scars were well healed.  There was a 1" scar 
proximal to the right patella where some bone fragments were 
removed with one of the surgeries.  The pertinent examination 
diagnosis was status-post four surgeries.  Continued symptoms 
were chronic synovitis plus symptomatic patellar 
chondromalacia plus patellar tendinitis.  The patellar 
chondromalacia had worsened since 1996.


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  


Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule); 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred in or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  


To accord justice, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss with 
respect to these elements.  In addition, the regulations 
state that functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  



The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.





Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that us established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degree.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of a knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

A 30 percent evaluation may be assigned for severe recurrent 
subluxation or lateral instability of a knee.  A 20 percent 
evaluation may be assigned for moderate recurrent subluxation 
or lateral instability of a knee.  A 10 percent evaluation 
may be assigned for slight recurrent subluxation or lateral 
instability of a knee.  38 C.F.R. § 4.71a; Diagnostic Code 
5257.

A 30 percent evaluation may be assigned for limitation of leg 
flexion to 15 degrees, 20 percent to 30 degrees, 10 percent 
to 45 degrees, and 0 percent to 60 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5260.

A 50 percent evaluation may be assigned for limitation of leg 
extension to 45 degrees, 40 percent to 30 degrees, 30 percent 
to 20 degrees, 20 percent to 15 degrees, 10 percent to 10 
degrees, and 0 percent to 5 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261.


A 40 percent evaluation may be assigned for nonunion of a 
tibia and fibula with loose motion, requiring brace.  A 30 
percent evaluation may be assigned for malunion of a tibia 
and fibula with marked knee or ankle disability, 20 percent 
with moderate knee or ankle disability, and 10 percent with 
slight knee or ankle disability.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected disability of the right knee (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an  increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that, as a result of the June 
1998 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991);  
White v. Derwinski, 1 Vet. App. 519 (1991).

As the Board reported earlier, the current issue for 
appellate review involves two periods of time with respect to 
the disabling manifestations of the veteran's right knee 
disability.  The first period of time is from February 9, 
1993, the date of the veteran's request for increased 
compensation benefits for his disability, through April 30, 
1996, the day before he was awarded a 100 percent evaluation 
based on convalescence relating to hospital treatment.  The 
second period of time is from August 1, 1996, the first date 
following the last effective date of the 100 percent 
temporary total convalescence evaluation, and July 21, 1999, 
the date of the VA orthopedic examination.

The normal range of motion of the knee is set out as 0 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II (1999).  

The most recent VA examination in July 1999 disclosed that 
right knee extension was to 0 degrees, in other words, 
normal.  Extension of the right knee to 30 degrees was not 
shown on previous VA or private examinations dating back to 
the May 1993 VA examination.  Accordingly, assignment of a 40 
percent evaluation under Diagnostic Code 5261 which requires 
limited knee extension to 30 degrees was not warranted from 
February 9, 1993 to April 30, 1996, or from August 1, 1996 to 
July 20, 1999, as such limitation of motion has never been 
shown by the pertinent evidentiary record.  

A 30 percent evaluation is the maximum evaluation assignable 
for limited knee flexion to 15 degrees under Diagnostic Code 
5260.  Hence, an increased evaluation under this Code is not 
warranted during the periods of time in question as such 
limited flexion was never shown on either VA or private 
medical examinations and medical records.

In a previous precedent opinion, the VA General Counsel held 
that where, as here, the medical evidence shows that the 
veteran has arthritis of the knee and where the diagnostic 
code applicable to his disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion may be assigned if there is additional disability due 
to limitation of motion.  See VAOPGCPREC 23-97.  
Specifically, the General Counsel stated that '[w]hen a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those Codes, there is no additional disability for 
which a rating may be assigned." Id. at 3.

In this case, as noted above, the most recent VA examination 
on July 21, 1999, range of motion was noted to be from zero 
to 100 degrees.  Private medical records dated prior to this 
examination showed normal or near normal ranges of motion.  A 
June 1996 report of private examination specifically noted 
extension of 11 degrees and flexion of 122 degrees.  The 
August/September 1996 VA examinations disclosed right knee 
extension to 0 degrees and flexion to 105 degrees.  

The May 1993 VA examination report shows there was no 
limitation in extension or flexion of the right knee.  These 
findings are consistent with the recent medical evidence of 
record, and that comprising the periods from February 9, 1993 
to April 30, 1996, and from August 1, 1996 to July 21, 1999.  

These findings are insufficient to warrant a compensable 
evaluation under Diagnostic Codes 5260 and 5261 during the 
relevant periods of time in question.  As the veteran does 
not meet the criteria for a zero percent rating under either 
of those codes for the relevant periods of time in question, 
there is no additional disability for which a separate rating 
may be assigned.  VAOPGCPREC 23-97 at 3.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118. Diagnostic Codes 
7803, 7804, 7805 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994).

In this case, the VA medical examinations of record have 
consistently demonstrated residual scarring which is well 
healed with no evidence of poor nourishment, repeated 
ulceration, tenderness and pain on objective demonstration, 
or otherwise causative of limitation of function.  As such, a 
separate compensable disability evaluation for the veteran's 
arthroscopy scars is not warranted during the relevant 
periods of time in question.

There is yet another avenue of approach in considering the 
veteran's claim for an increased evaluation for his right 
knee disability.  In this regard, the Board notes that the 
Court more recently held that when a diagnostic code is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40, 
4.45, with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Nevertheless, because the veteran has exhibited some 
limitation of motion, and the most recent VA examination in 
July 1999 noted weakness, fatigue, pain, incoordination, 
etc., the Board has considered assigning a higher evaluation.  
The above symptomatology was not specifically reported on VA 
examinations conducted in 1993 and 1996, or on private 
examinations during the relevant periods of time.  In view of 
the documented presence of functional loss due to pain with 
additional symptomatology as noted above initially on the 
July 21, 1999 VA examination, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 provide a basis for a 
higher rating.  

The veteran was rated as 30 percent disabled during the 
relevant periods of time under Diagnostic Code 5262 by 
analogy to malunion of the right tibia and fibula with marked 
knee and ankle disability.  The maximum schedular evaluation 
under this code is 40 percent.  By reason of the functional 
loss due to pain and additional symptomatology contemplated 
pursuant to the criteria of 38 C.F.R. §§ 4.40, 4.45, the 
Board finds that the evidentiary record adequately supports a 
grant of the maximum schedular evaluation of 40 percent under 
Diagnostic Code 5262 from the date of the subject VA 
examination conducted on July 21, 1999.  

The earlier dated VA examinations of record and private 
medical repots do not support a grant of entitlement to an 
evaluation in excess of 30 percent on this basis.  A higher 
evaluation under the criteria of 38 C.F.R. § 4.59 for 
arthritis is not warranted during any of the pertinent rating 
periods of time as the maximum evaluation to the veteran 
would be 20 percent.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, while the RO provided the 
criteria for assignment of an extraschedular evaluation, it 
did not actually discuss them in light of the current claim 
for increase.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board does not find 
the veteran's disability picture to be unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or Under Secretary for review for consideration of 
extraschedular evaluation pursuant to the criteria of 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran remains 
gainfully employed and there has been no evidence of marked 
interference with employment as a result of his service-
connected disability of the right knee.  He has not required 
recent frequent inpatient care of his right knee.  

The current schedular criteria allowing for a 40 percent 
evaluation adequately compensate the veteran for the present 
nature and extent of severity of his right knee disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 30 percent from 
February 9, 1993 to April 30, 1996, and from August 1, 1996 
to July 20, 1999, for chronic synovitis, arthritis, 
osteochondritis dissecans postoperative, avascular necrosis, 
medial meniscus tear of the right knee is denied.

Entitlement to an increased evaluation of 40 percent from 
July 21, 1999, for chronic synovitis, arthritis, 
osteochondritis dissecans postoperative, avascular necrosis, 
medial meniscus, of the right knee is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

